Citation Nr: 1330839	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  06-09 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of disability compensation in the amount of $86,172.50.

(The claim of service connection for hepatitis C is the subject of a separate decision.)

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from January 1977 to December 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2005 determination of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a decision in November 2011, the Board, in pertinent part, denied a waiver of recovery of an overpayment of disability compensation.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In an Order in October 2012, the Court granted a Joint Motion for Remand of the parties, the Veteran and Secretary of VA, and vacated the Board's decision for further proceedings consistent with the Joint Motion for Remand.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

In order to address the questions raised in the Joint Motion, pertaining to a total or partial waiver of the indebtedness under the standard of equity and good conscience, considering undue hardship as it relates to current financial status and future prospects of providing for basic necessities, that is, the ability to obtain gainful employment, and whether recovery of the debt would defeat the purpose of the benefit, namely, compensation for loss of income due to disability, further factual development under the duty to assist is needed. 



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit:

An employment history since September 2008 and since February 2010, and, if not currently employed, whether he has tried to obtain gainful employment, and the years since 2008 he filed a federal income tax return; and 

An updated Financial Status Report, showing monthly income and monthly expenses, including whether he is receiving benefits from the Social Security Administration.  

2.  Obtain an accounting on the current status of the recovery of the debt to include the amount withheld each month and the current balance of the indebtedness. 

3.  After the above development, adjudicate the claim of waiver of recovery of the debt.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


